Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Mao et al. (U.S. App. 2018/0018924) teaches a scan-type display apparatus (see Abstract scanning circuit and Fig. 3) comprising: a light emitting diode (LED) array serving as a backlight module (see at least Figs. 3 and 6 LED backlight for LCD panel), having a common cathode configuration (see Fig. 3, SW), and including a plurality of scan lines, a plurality of data lines, and a plurality of LEDs arranged in a matrix with a plurality of rows and a plurality of columns (see Fig. 3, SL, DL, and DI in a matrix); with respect to each of said rows, cathodes of said LEDs in said row being coupled to a respective one of said scan lines (see Fig. 3, SL connects row); with respect to each of said columns, cathodes of said LEDs in said column being coupled to a respective one of said data lines (see Fig. 3, DL); a display module cooperating with said LED array to constitute a display  (see Para. 38 and Fig. 6 LCD with LEDs forms the display); and a driving device including a control module and a driver module (see Para. 22 microcontroller and Fig. 3, Item 320); said driver module being coupled to said scan lines and said control module, being to receive an input voltage (see Fig. 3, 320 coupled to SL through SW and receiving VLED), said driver module outputting the input voltage to said scan lines sequentially without overlapping in time, so as to drive said LEDs to emit light in a line scan manner (see Fig. 3, SS_1…SS_3 are sequentially cascaded scans to LEDs).
cathodes are the anodes (see Fig. 4).
It would have been obvious to a person of ordinary skill in the art to modify Mao to control the switching of the anode of Rob to for more output control (See Para. 5). Examiner further notes Mao discloses the base product/process of cathode control while Rob teaches the known technique to control switching at the anode to yield predictable results in the device of Mao. 
Mao and Rob is not relied upon to teach said control module generating a synchronization control signal; 
and being to further receive the synchronization control signal from said control module; based on the synchronization control signal, and generating an image refresh signal that is related to the output of the input voltage to one of said scan lines which corresponds to a last line of the line scan in each line scan cycle, and that is further related to refreshing of images on said display.
As discussed above, Mao does teach the concept of a LED backlight for a LCD 
display and of row scanning for the entire frame including the last row (See Fig. 3).
Nam et al. (U.S. App. 2010/0110097) teaches said control module generating a synchronization control signal (see Fig. 7, Item 620); and being to further receive the synchronization control signal from said control module (see at least Fig. 8 and Abstract and Para. 16 and 22, synchronizing driving signal for local dimming based on the clock signal for coordinating displaying images on the LCD panel driver and LED backlight); based on the synchronization control signal, and generating an image refresh signal that is related to the output of the input voltage to one of said scan lines which 
In regard to claim 11, Mao teaches a scan-type display apparatus (see Abstract scanning circuit and Fig. 3) comprising: a light emitting diode (LED) array serving as a display (see at least Figs. 3 and 6 LED backlight for LCD panel display), having a common cathode configuration, and including a plurality of scan lines, a plurality of data lines, and a plurality of LEDs arranged in a matrix with a plurality of rows and a plurality of columns (see Fig. 3, SL, DL, and DI in a matrix); with respect to each of said rows, cathodes of said LEDs in said row being coupled to a respective one of said scan lines (see Fig. 3, 320 coupled to SL through SW and receiving VLED); with respect to each of said columns, cathodes of said LEDs in said column being coupled to a respective one of said data lines (see Fig. 3, DL); and a driving device including a control module and a driver module (see Para. 22 microcontroller and Fig. 3, Item 320); said driver module being coupled to said scan lines, said data lines and said control module, being to receive an input voltage (see Fig. 3, 320 coupled to SL through SW and receiving VLED), said driver module outputting the input voltage to said scan lines sequentially without overlapping in time, so as to drive said LEDs to emit light in a line scan manner (see Fig. 3, SS_1…SS_3 are sequentially cascaded scans to LEDs).
However, Rob teaches the cathodes are the anodes (see Fig. 4).
It would have been obvious to a person of ordinary skill in the art to modify Mao to control the switching of the anode of Rob to for more output control (See Para. 5). Examiner further notes Mao discloses the base product/process of cathode control 
As discussed above, Mao does teach the concept of a LED backlight for a LCD 
display and of row scanning for the entire frame including the last row (See Fig. 3).
Nam teaches said control module generating an image stream (see Fig. 7 Item 202) and a synchronization control signal (see Fig. 7, Item 620); and being to further receive the image stream and the synchronization control signal from said control module (see at least Fig. 8 and Abstract and Para. 16 and 22, synchronizing driving signal for local dimming based on the clock signal for coordinating displaying images on the LCD panel driver and LED backlight); based on the synchronization control signal, and generating an image refresh signal that is related to the output of the input voltage to one of said scan lines which corresponds to a last line of the line scan in each line scan cycle (see at least Para. 23, 43 47, 49 scanning gate lines to synchronize with LED backlight and analyzing entire frame unit); said driver module generating a plurality of driving signals based on the image stream and the image refresh signal, and outputting the driving signals respectively to said data lines (see at least Para. 23 and 47 with Fig. 7 to display image with synched backlight and LCD panel).
In regard to claim 7, Mao teaches a driving device adapted to be used in a scan-type display apparatus (see Abstract scanning circuit and Fig. 3), the scan-type display apparatus including a light emitting diode (LED) array and a display module that cooperatively constitute a display (see at least Figs. 3 and 6 LED backlight for LCD panel), the LED array having a common cathode configuration (see Fig. 3, SW), and including a plurality of scan lines (see Fig. 3, SL, DL, and DI in a matrix), said driving 
As discussed above, Mao does teach the concept of a LED backlight for a LCD 
display and of row scanning for the entire frame including the last row (See Fig. 3).
However, Nam teaches generating a synchronization control signal further coupled to said control module to receive the synchronization control signal therefrom (see at least Figs. 7 and 8 Item 620 and Abstract and Para. 16 and 22, synchronizing driving signal for local dimming based on the clock signal for coordinating displaying images on the LCD panel driver and LED backlight), based on the synchronization control signal, and generating an image refresh signal that is related to the output of the input voltage to one of the scan lines which corresponds to a last line of the line scan in each line scan cycle, and that is further related to refreshing of images on the display (see at least Para. 23, 43 47, 49 scanning gate lines to synchronize with LED backlight and analyzing entire frame unit).
In regard to claim 9, Mao teaches a driving method to be implemented by a driver module and adapted to drive a display (see at least Figs. 3 and 6 LED backlight for LCD panel display), the display including a light emitting diode (LED) array that has a common cathode configuration and that includes a plurality of scan lines (see Fig. 3, SW), said driving method comprising steps of: outputting an input voltage to the scan 
Mao as discussed above discloses the concepts of row scanning for the entire frame including the last row (See Fig. 3).
However, Nam teaches receiving a synchronization control signal from a control module (see Fig. 7, Item 620); and based on the synchronization control signal, and generating an image refresh signal that is related to the output of the input voltage to one of the scan lines (see at least Fig. 8 and Abstract and Para. 16 and 22, synchronizing driving signal for local dimming based on the clock signal for coordinating displaying images on the LCD panel driver and LED backlight) which corresponds to a last line of the line scan in each line scan cycle and that is further related to refreshing of images on the display (see at least Para. 23, 43 47, 49 scanning gate lines to synchronize with LED backlight and analyzing entire frame unit).
	The references neither singularly nor in combination teach the limitations above as the Applicant’s arguments are found persuasive as to the last line of the row scanned voltage modifying the refresh of the LED backlight. Double patenting rejections are overcome via terminal disclaimer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694